                     Case 1:21-mj-00618-UA Document 6 Filed 02/02/21 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 21 Mag 618                                                         Date   February 2, 2021
     USAO No. 2021R00055

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Alexander Santiago

The Complaint/Rule 40 Affidavit was filed on                  January 16, 2021

      U.S. Marshals please withdraw warrant




                                                                   MARY SLAVIK Digitally signed by MARY SLAVIK
                                                                               Date: 2021.02.02 12:14:34 -05'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E:
         February 2, 2021



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
